Heller, P. J.,
This matter comes before the court on a petition to quash and strike from the record all proceedings incident to an appeal from the register of wills in admitting to probate an alleged will of the decedent.
The appeal was taken by Harry H. Smith, duly appointed escheator by and for the Commonwealth of Pennsylvania. A citation issued to show cause why the alleged will should not be declared a forgery. An issue was framed and directed to the court of common pleas to determine:
A. Whether or not the said writing and signature thereto is a forgery; and
B. Whether or not the said writing is the last will and testament of Kate Smith, deceased.
The court of common pleas found against the will and so certified to this court.
The motion to quash raises the question that the escheator was not an heir, had no interest whatever in the estate and had no right of appeal, and the court therefore was without jurisdiction.
The question raised answers itself. The escheator has a pecuniary interest, to wit, in his compensation as escheator. More important is the fact that the escheator is the representative of the Commonwealth, and the Commonwealth has a most real and tangible interest in an estate when there are no known heirs. It would create a rare state of affairs in the administration of justice if the Commonwealth through its agent, the escheator, could not intervene when strangers to the blood have set up a will, and not have its validity determined.
Petition for rule to show cause why the appeal taken by Harry H. Smith, escheator, and all proceedings had thereon, be quashed and stricken from the record is dismissed.